FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
This action is in response to papers filed 02/08/2021 in which claims 4 and 8 were canceled; claims 1-2 and 5-7 were withdrawn; claim 3 was amended; and claims 9-13 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 3 and 9-13 are under examination.

Withdrawn Rejections
	The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s cancellation of said claim 8.
	The rejection of claim 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
The rejection of claims 3, 4 and 8 under 35 U.S.C. 103 as being unpatentable over Quarles Jr. et al (2011; J Biol Inorg Chem, 16: 913-921; hereafter as “Quarles 2011”) in view of Stearns (BioFactors, 2000, 11: 149-162), Russell (15 August 2013; US 2013/0209580 A1), and Harvard (“The Interaction of Iron and Erythropoietin.” Retrieved on 17 March 2020 from the internet <URL: https://sickle.bwh.harvard.edu/iron_epo.html>; Published date 19 May 2000), is withdrawn, in view of Applicant’s amendments to claim 3 and cancellation of claims 4 and 8, which have necessitated the new 103 rejection below.

New Objection
Claims 12-13 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 9 and 10, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 9-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 introduces new matter as the claim recite the limitation: "the amounts of chromium and magnesium are selected together to optimize intracellular metabolism” There is no support in the specification for this limitation. The limitation of:  " the amounts of chromium and magnesium are selected together to optimize intracellular metabolism" was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. While there is support for “optimizing intracellular iron metabolism” using chromium in the specification (i.e., paragraph [0087] of the specification), there no support for the limitation of "the amounts of chromium and magnesium are selected together to optimize intracellular metabolism” as claimed, much less the broad recitation of “optimize intracellular metabolism” within said limitation.

Claims 9-10 and 12-13 are also rejected as they are dependent from claim 3, thereby also containing the new matter material.
MPEP 2163.06 states: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments. 
Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9-10 and 12-13, the limitations of “wherein said chromium chloride is transdermally administered” in claims 9 and 12 and “wherein said magnesium sulfate is transdermally administered” in claims 10 and 13, render the claims indefinite because claim 3, to which claim 9-10 and 12-13 depend from, recites that the chromium chloride and magnesium sulfate are administer to microvessels of a mammalian cell and thus, it is unclear how chromium chloride and magnesium sulfate can be administered “transdermally” to microvessels of a mammalian cells, as transdermal administration is via application on or to the skin. 
As a result, claims 9-10 and 12-13 do not clearly set forth the metes and bounds of patent protection desired.

Claim Interpretation
The term “optimizing” in claims 3 and 11 is interpreted as defined in the specification, which to be understood as meaning balancing, reducing, inhibiting, treating, delaying, improving and the like. (Specification, paragraph [0064]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (15 August 2013; US 2013/0209580 A1) in view of Quarles Jr. et al (2011; J Biol Inorg Chem, 16: 913-921) and Stearns (BioFactors, 2000, 11: 149-162).
Regarding claims 3 and 11, Russell teaches a lotion containing between 2000 µg to 10000 µg (0.002 to 0.01 g) of chromium (III) and between about 10 g to 20 g of magnesium sulfate, wherein the lotion is applied to the skin, wherein application of the lotion containing chromium remove iron from the cells by ceruloplasmin ([0004], [0008], [0010], [0012], [0018]-[0019] and [0049]-[0059]; claim 1). Russell teaches the lotion increases protein synthesis for the formation of the ceruloplasmin and necessary for  
Quarles teaches applying chromium (Cr3+)  from a chromium solution to a human transferrin for displacing transferrin bound-iron from the human transferrin (abstract; page 914, right column; page 917 and Table 3; page 918, left column; page 919, right column and Figs. 3 and 4; and page 920, right column and Table 5). Quarles teaches that to regulate cellular iron uptake, transferrin receptor protein production decreases as iron (Fe3+) levels within the cell increase (page 914, left column; pages 919-920). Quarles teaches Transferrin has been identified as a likely transporter of serum Cr3+, suggesting that transferrin mediated Cr3+ uptake make be a prominent mechanism for chromium delivery into the cell, and once Cr3+ enters the cell, it binds to the chromium binding peptide chromodulin, which in turns activates insulin receptor kinase to lower insulin concentration in the blood (page 914, right column). Quarles under excess serum chromium conditions, Cr3+ binding to transferrin interferes with normal iron uptake, thus affecting iron metabolism (page 915, left column).  
Stearns teaches in vitro experiments have shown the Cr3+ in the low-molecular-weight binding protein was taking up by transferrin and that Cr3+  inhibited iron uptake by apotransferrin, thereby affecting iron metabolism (page 149, under “Introduction; page 3+  levels correlated with lower iron levels and that the administration of  Cr3+  such as chromic chloride (chromium chloride III) to human have shown to a 10-13% decrease in transferrin saturation (page 157, section 8).
It would have been obvious to one of ordinary skill in the art to incorporate chromic chloride (chromium chloride III) as the ionic chromium III in the lotion of Russell per guidance from Stearns with reasonable expectation of achieving a resultant lotion that when administered through the skin per guidance from Russell would optimize or regulate the intracellular iron metabolism, and achieve Applicant’s claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Russell established that ionic chromium III when administered removes iron from the cells by ceruloplasmin, thereby plays a role intracellular iron metabolism and also enhances insulin signaling (Russell: [0008]-[0010], [0018] and [0049]-[0059]), and this is consistent with literature in the prior art in view of Quarles and Stearns, which established that the administration of ionic chromium III such as chromium chloride lower iron levels because high level of Cr3+ in the cell after administration of ionic chromium III, inhibit iron uptake by apotransferrin, thereby affecting iron metabolism by regulating or controlling the level of iron in the body or uptake of iron in the cells (Quarles: abstract; page 914, right column; page 915, left column; page 917 and Table 3; page 918, left column; page 919, right column and Figs. 3 and 4; and page 920, right column and Table 5; Stearns: page 149, under “Introduction; page 157, section 8). Thus, ordinary artisan provided the guidance from the prior art would have reasonable expectation or predictability that the adminstration 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 
Claims 9-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (15 August 2013; US 2013/0209580 A1) in view of Quarles Jr. et al (2011; J Biol Inorg Chem, 16: 913-921) and Stearns (BioFactors, 2000, 11: 149-162), as applied to claim 3 above, and further in view of Smidt (13 January 2009; US 7,476,406 B1).
The method of claim 3 is discussed above and incorporated herein in its entirety.
However, Russell, Quarles and Stearns do not teach the transdermal administration of claims 9-10 and 12-13.

It would have been obvious to ordinary skill in the art to administer the lotion containing chromium chloride and magnesium sulfate of Russell transdermally, achieve Applicant claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Smidt provided the guidance to do so by teaching that composition containing chromium chloride and magnesium sulfate in the form of a lotion can be administered via topical or transdermal route. Thus, an ordinary artisan provided the guidance from the prior art would looked to transdermally administering the lotion containing chromium chloride and magnesium sulfate of Russell, as transdermal administration is a well-known route of adminstration to those skilled in the art that suitable for effective application of the lotion to the skin, and achieve Applicant’s claimed with reasonable expectation of success. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.
Below is the Examiner’s response to Applicant’s arguments as they pertain to the pending 103 rejections.
Applicant argues by alleging that the Examiner has failed to address the optimization method of the claimed invention because Quarles was inapposite and teaches away from the claimed invention, in that Quarles points away from displacing iron-bound transferrin with chromium, as well as, point away from displacing preloaded iron on the Tf by chromium ion for optimizing intracellular iron metabolism. (Remarks, pages 4-10).

In response, the Examiner disagrees. First, it is noted that the pending 103 rejection is based on the combined teachings Russell, Quarles and Stearns and thus, Applicant’s attacking the Quarles reference individually and neglecting the teachings from Russell and Stearns is insufficient argument of nonobviousness because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed above, obviousness of the claimed method have been sufficiently established by the combined teachings of Russell, Quarles and Stearns, in which Russell has established that ionic chromium III when administered removes iron from the cells by ceruloplasmin, thereby plays a role intracellular iron metabolism and also enhances insulin signaling (Russell: [0008]-[0010], [0018] and [0049]-[0059]), and this is consistent with literature in the prior art in view of Quarles and Stearns, which established that the administration of ionic chromium III such as chromium chloride 3+ in the cell after administration of ionic chromium III, inhibit iron uptake by apotransferrin, thereby affecting iron metabolism by regulating or controlling the level of iron in the body or uptake of iron in the cells (Quarles: abstract; page 914, right column; page 915, left column; page 917 and Table 3; page 918, left column; page 919, right column and Figs. 3 and 4; and page 920, right column and Table 5; Stearns: page 149, under “Introduction; page 157, section 8). Thus, ordinary artisan provided the guidance from the prior art would have reasonable expectation or predictability that the adminstration of the lotion containing ionic chromium III such as chromium chloride and magnesium sulfate would reasonably optimize or regulate intracellular iron metabolism by removing iron from the cells by ceruloplasmin and controlling the level of iron in the body, especially in conditions where high iron accumulation at the cellular level such as Alzheimer’s Disease would benefit from chromium supplementation via the lotion because per Russell, the lotion containing ionic chromium III and magnesium sulfate when administered remove iron from the cells by ceruloplasmin, thereby balancing iron homeostasis and reducing iron level in the body (Russell: 0008]-[0010], [0018] and [0049]-[0059]).
As such, the pending 103 rejection based on the combined teachings of Russell, Quarles and Stearns indeed has sufficiently addressed and rendered obvious the optimization method of the claimed invention because a reasonable expectation of success have been sufficiently established for rendering obviousness of using a combination of chromium chloride and magnesium sulfate (i.e., the lotion containing chromium III and magnesium sulfate of Russell) for optimizing or regulating intracellular iron metabolism because per Russell, chromium removes iron from the cells by 3+ in the cell after administration of ionic chromium III, inhibit iron uptake by apotransferrin, thereby affecting iron metabolism by regulating or controlling the level of iron in the body or uptake of iron in the cells.

Applicant argues long-felt need for intracellular iron optimization and regulation and alleged that Quarles described Cr3+ as a toxic metal that may displace iron-bound transferrin, “it took an additional eight years after Quarles for the claimed invention to devise a chromium formulation to solve these problems.” (Remarks, pages 11-12).

In response, the Examiner disagrees. Applicant’s argument of long-felt need is not persuasive because Applicant has not sufficiently established the requirement for long-felt need.  The Courts have stated per MPEP §716.04, establishing long-felt need requires objective evidence showing: (i) a need has been a persistent one that was recognized by ordinarily skilled artisans; (ii) the long-felt need must not have been satisfied by another before Appellant’s invention; and (iii) the invention must, in fact, satisfy the long-felt need. In re Gershon, 372 F.2d 535, 538 (CCPA 1967). None of the requirements if (i), (ii) and (iii) have been sufficiently established by Applicant, thereby the claimed invention has not satisfied the long-felt need.
As a result, for at least the reasons discussed above, claims 3 and 9-13 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the pending 103 rejections as set forth in the office action.


Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613